Exhibit 12 M.D.C. HOLDINGS, INC. RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) Earnings $ $ 163,686 $ 187,953 $ 95,914 $ ) Fixed charges $ $ 68,287 $ 63,775 $ 45,200 $ 65,439 Earnings to fixed charges $ 2.87 $ 2.40 $ 2.95 $ 2.12 $ ) Earnings (Loss): Income before income taxes $ 101,424 $ 100,475 $ 129,825 $ 61,115 $ ) Add: fixed charges 68,287 63,775 45,200 65,439 Less: capitalized interest ) Add: amortization of previously capitalized interest 54,751 60,508 54,261 31,106 21,152 Total earnings $ $ 163,686 $ 187,953 $ 95,914 $ ) Fixed Charges: Homebuilding and corporate interest expense (1) $ - $ 685 $ 1,726 $ 808 $ 20,842 Mortgage lending interest expense 342 200 282 607 442 Interest component of rent expense 1,855 1,818 1,859 2,278 2,707 Capitalized interest 53,061 65,584 59,908 41,507 41,448 Total fixed charges $ $ 68,287 $ 63,775 $ 45,200 $ 65,439 (1) Includes the amortization and expensing of debt expenses that were not capitalized during period In computing the ratio of earnings to fixed charges, fixed charges consist of homebuilding and corporate interest expense which includes the amortization and expensing of debt expenses that were not capitalized during period, mortgage lending interest expense, interest component of rent expense, and capitalized interest. Earnings are computed by adding fixed charges (except capitalized interest) and amortization of previously capitalized interest during the period to (loss) earnings before income taxes. For the year ended December 31, 2011, the Company generated losses which exceeded fixed charges of $127.8 million.
